Nichols, Judge:
The appeals for reappraisement listed in schedule “A,” attached hereto and made a part hereof, are before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, subject to approval by the court:
That the merchandise covered by the appeals for reappraisement listed in Schedule A, attached hereto and made a part hereof, consists of rubber-tipped bobby pins exported from Ganada; that the merchandise and the issues are similar in all material respects to the merchandise and issues involved in United States v. C. J. Tower & Sons, A.R.D. 172, and that the record in A.R.D. 172 may be incorporated herein; that at the time of exportation such or similar merchandise was not freely offered for sale for home consumption in Canada or for exportation to the United States, and was likewise not freely offered for sale in the United States; that at the time of exportation of said merchandise the cost of production as defined in Section 402(f), Tariff Act of 1930, was as follows:
Item No. Merchandise exported prior to Nov. 1954 Merchandise exported during and after Nov. 1954
18 $4. 78 $4. 81
24 4.81 4. 84
54 13. 49 13. 52
72 13. 62 13. 65
That the instant appeals are submitted for decision on the incorporated record and this stipulation.
*657In view of this stipulation and on the authority of the decision cited, I find that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, is the proper basis for determining the value of the merchandise involved herein and that said values are:
Item No. Merchandise exported prior to Nov. 1954 Merchandise exported during and after Nov. 1954
18 $4. 78 $4. 81
24 4. 81 4. 84
54 13. 49 13. 52
72 13. 62 13. 65
Judgment will be rendered accordingly.